Case: 1:21-cv-01941 Document #: 1 Filed: 04/09/21 Page 1 of 9 PageID #:1


                                                       R E C E I V E D
                                                                    CP
                                                              021
                                                              4/09/2
                                                             THOMA.SDG    . BRUTON RT
                                                             R K , U .S ISTRICT COU
                                                         CLE



                                                 1:21-CV-01941

                                         JUDGE JOHN F. KNESS
                                  MAGISTRATE JUDGE JEFFREY T. GILBERT
Case: 1:21-cv-01941 Document #: 1 Filed: 04/09/21 Page 2 of 9 PageID #:2
Case: 1:21-cv-01941 Document #: 1 Filed: 04/09/21 Page 3 of 9 PageID #:3
Case: 1:21-cv-01941 Document #: 1 Filed: 04/09/21 Page 4 of 9 PageID #:4
Case: 1:21-cv-01941 Document #: 1 Filed: 04/09/21 Page 5 of 9 PageID #:5
Case: 1:21-cv-01941 Document #: 1 Filed: 04/09/21 Page 6 of 9 PageID #:6
Case: 1:21-cv-01941 Document #: 1 Filed: 04/09/21 Page 7 of 9 PageID #:7
Case: 1:21-cv-01941 Document #: 1 Filed: 04/09/21 Page 8 of 9 PageID #:8
Case: 1:21-cv-01941 Document #: 1 Filed: 04/09/21 Page 9 of 9 PageID #:9
